              Case 1:21-cv-02553-MKV Document 22 Filed 07/26/21 Page 1 of 2


                                                               DLA Piper LLP (US)
                                                               1251 Avenue of the Americas, 27 th Floor
                                                               New York, New York 10020-1104
                                                               www.dlapiper.com

                                                               Colleen Carey Gulliver
                                                               Colleen.Gulliver@us.dlapiper.com
                                                               T 212.335.4737
                                                               F 917.778.8037


July 23, 2021

BY ECF                                                                USDC SDNY
Honorable Mary Kay Vyskocil                                           DOCUMENT
Southern District of New York                                         ELECTRONICALLY FILED
United States Courthouse                                              DOC #:
500 Pearl Street                                                      DATE FILED: 
New York, New York 10007

Re:        Gothot v. Nurture, Inc., Case No. 1:21-cv-4997-MKV
           Gutierrez v. Nurture, Inc., Case No. 1:21-cv-03499-MKV
           Hampton et. al. v. Nurture, Inc., Case No. 1:21-cv-01882-MKV
           Jain v. Nurture, Inc., Case No. 1:21-cv-01473-MKV
           Robbins v. Nurture, Inc., Case No. 1:21-cv-5344-MKV
           Skibicki v. Nurture, Inc., et al., Case No. 1:21-cv-02553-MKV
           Smith v. Nurture, Inc., Case No. 1:21-cv-01534-MKV
           Soto v. Nurture, Inc., Case No. 1:21-cv-1271-MKV1
           Stewart et. al. v. Nurture, Inc., Case No. 21-cv-1217-MKV
           Strobel v. Nurture, Inc., Case No. 1:21-cv-02129-MKV
           Westin v. Nurture, Inc., Case No. 1:21-cv-2101-MKV
           Letter Motion for Adjournment of September 1, 2021 Conference

Dear Judge Vyskocil:

        We represent Defendant Nurture, Inc. (“Nurture”) in the above-referenced actions.
Pursuant to Section 2(G) of this Court’s Individual Practice Rules, Nurture writes to respectfully
request an adjournment of the telephonic conference scheduled for September 1, 2021 at 11:00 a.m.
(“Conference”) (Stewart, ECF No. 39 (Scheduling Order)), until September 9 or 10, 2021.

       Nurture has the consent of all plaintiffs’ counsel for this request and respectfully seeks
adjournment because Counsel for Nurture has a previously scheduled vacation that week. This is
Nurture’s first request for an adjournment of the Conference.




1
    Nurture has not been served in the Soto action.
             Case 1:21-cv-02553-MKV Document 22 Filed 07/26/21 Page 2 of 2




                                                                     Honorable Mary Kay Vyskocil
                                                                                    July 23, 2021
                                                                                           Page 2



                                                Respectfully submitted,



                                                /s/ Colleen Gulliver
                                                Colleen Carey Gulliver
   cc:     All counsel of record (by ECF)


7KH&RXUWGLUHFWVFRXQVHOWRFRQIHUDQGSURSRVHGDWHVDQGWLPHVGXULQJWKHZHHNVRI$XJXVW
DQGWRUHVFKHGXOHWKHFRQIHUHQFHFXUUHQWO\VFKHGXOHGIRU6HSWHPEHU

6225'(5('


                    
